Citation Nr: 0923284	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a scar below the 
lower lip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in October 2008 when it was remanded for 
additional development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran testified at a videoconference hearing before the 
undersigned in July 2008; a transcript of this hearing is of 
record.  


FINDING OF FACT

Throughout the period of the appeal, the Veteran's scar below 
the lower lip has been manifested by a scar of the face that 
is superficial, stable, nontender on objective demonstration, 
causes no limitation of motion or function, does not involve 
an area of more than 144 square inches, and does not result 
in disfigurement. 


CONCLUSION OF LAW

A compensable disability evaluation for scar below the lower 
lip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 
(Codes) 7800-7805 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  
Regardless, July 2005 statement of the case (SOC) and an 
April 2009 supplemental SOC (SSOC) properly provided the 
Veteran notice of the criteria for rating scars, as well as 
further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current rating was assigned.  The Veteran has had 
ample opportunity to respond and supplement the record.  He 
is not prejudiced by this process; notably, he does not 
allege that notice in this case was less than adequate or 
that he is prejudiced by any notice deficiency.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He did not identify any pertinent, outstanding treatment 
records.  The RO arranged for VA examinations in February 
2005 and November 2008.  Evidentiary development is complete.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Increased Rating

An April 2005 rating decision granted service connection for 
scar below the lower lip and assigned a noncompensable 
disability rating effective June 30, 2004 under Code 7800.  
The Veteran expressed disagreement with that initial 
evaluation.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Code 7800 provides ratings for disfigurement of the head, 
face, or neck.  A 10 percent evaluation is assignable when 
one characteristic of disfigurement appears.  A 30 percent 
evaluation is assignable when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  Note (1) 
provides that the eight characteristics of disfigurement 
include: Scar is 5 or more inches (13 or more centimeters) in 
length; scar is at least one-quarter inch (0.6 centimeters) 
wide at the widest part; surface contour of scar is elevated 
or depressed on palpation; scar is adherent to underlying 
tissue; skin is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 square centimeters); skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue is missing in an area exceeding six 
square inches (39 square centimeters); skin is indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Note (3) provides that unretouched color 
photographs are to be taken into consideration when rating 
under these criteria.  38 C.F.R. § 4.118, Code 7800. 

Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Code 7803. 

Code 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs show that he was struck in the mouth with 
a crowbar in 1973.

The Veteran underwent a VA examination in February 2005.  He 
reported no problems with the scar below his lower lip.  He 
stated that the scar was well healed, had good texture, and 
good adherence.  He denied keloid formation, elevation or 
depression.  He denied any pain or numbness or swelling.  
Upon physical examination, the Veteran had a half-inch scar 
at a 45-degree angle just below the lower lip, with good 
adherence, good texture, no keloid formation, elevation or 
depression.  There was no pain on palpation or swelling 
present.  There was no disfigurement.  The scar was well 
healed.  The examiner diagnosed status post injury to lower 
lip and sutured in 1973 with no residuals.  

The Veteran underwent another VA examination in November 
2008.  He reported occasional numbness and pain in the area 
of the scar.  He had facial hair growing over the area of the 
scar.  Currently, he denied any pain or skin breakdown at the 
area of the scar.  He denied any keloid formation, elevation, 
or depression at the area of the scar.  Upon physical 
examination, there was a half-inch scar which was 45 degrees 
just below the lower lip with no pain on examination, and no 
adherence to the underlying tissue.  The scar was stable with 
no ulcerations or skin breakdown, no keloid formation, 
elevation, or depression, no swelling, and no disfigurement.  
The scar had healed well, with no limitation of function, and 
no asymmetry or distortion of facial features caused by the 
scar.  Photos of the scar were attached.  

Based on these criteria, the evidence establishes that the 
Veteran's scar disability picture does not more nearly 
approximate the criteria for a compensable evaluation at any 
point during the appeal period.

Applying the relevant Codes, a compensable evaluation is not 
assignable for the scar because the examiners noted no 
residuals associated with the scar, no limitation of function 
and no characteristics of disfigurement.  The Veteran was 
sutured for an injury to his chin in 1973.  Since then, he 
has not sought treatment for complaints associated with any 
residual scarring.  During VA examinations conducted in 2005 
and 2008, examiners noted a well healed, half-inch scar on 
the Veteran's chin.  The examiners noted that there was no 
disfigurement, limitation of function, edema, keloid, 
inflammation, ulceration, skin breakdown, depression, or 
elevation associated with the scar.  Although the Veteran's 
reported occasional pain associated with the scar in 2008 (he 
had previously denied such pain in 2005), there was no pain 
on examination.  See Code 7804.  Therefore, a compensable 
evaluation may not be assigned under any applicable Code.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his scar below the lower lip.  The effect of his scar 
below the lower lip on his ability to hold employment appears 
to be contemplated by the currently assigned noncompensable 
disability rating.  Therefore, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A compensable rating for a scar below the lower lip is 
denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


